947 F.2d 945
138 L.R.R.M. (BNA) 2920
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TOPMOST COAL COMPANY, Respondent.
No. 91-6188.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1991.

1
Before BOGGS and ALAN E. NORRIS, Circuit Judges, and BERTELSMAN, Chief District Judge*.


2
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


3
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Topmost Coal Company, Topmost, Kentucky, its officers, agents, successors, and assigns, enforcing its order dated September 13, 1990, in Case No. 9-CA-26587, and the Court having considered the same, it is hereby


4
ORDERED AND ADJUDGED by the Court that the Respondent, Topmost Coal Company, Topmost, Kentucky, its officers, agents, successors, and assigns, shall:

1. Cease and desist from

5
(a) Refusing to apply to its employees the terms of its collective-bargaining contract with the Union including provisions requiring the Respondent to make regular vacation payments, graduated vacation payments, floating vacation payments, clothing allowance payments, and personal and sick leave benefit payments, and provisions requiring the Respondent to provide medical and hospitalization insurance.


6
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


7
2. Take the following affirmative action necessary to effectuate the policies of the Act.


8
(a) Adhere to the terms of the collective-bargaining contract with the Union.


9
(b) Make whole the employees in the unit in the manner set forth in the remedy section of the Board's Decision.


10
(c) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


11
(d) Post at its place of business at Topmost, Kentucky, copies of the attached notice marked "Appendix."   Copies of said notice, on forms provided by the Regional Director for Region 9, after being duly signed by Respondent's authorized representative, shall be posted by it immediately upon receipt thereof and be maintained by it for 60 consecutive days thereafter, in conspicuous places, including all places where notices to employees are customarily posted.   Reasonable steps shall be taken by Respondent to ensure that said notices are not altered, defaced, or covered by any other material.


12
(e) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

13
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


14
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

15
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


16
WE WILL NOT refuse to apply to our employees the terms of the collective-bargaining contract with the Union including provisions requiring us to make regular vacation payments, graduated vacation payments, floating vacation payments, clothing allowance payments, and personal and sick leave benefits payments and provisions requiring us to provide medical and hospitalization insurance.


17
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


18
WE WILL adhere to the terms of the collective-bargaining contract with the Union.


19
WE WILL make whole the employees in the unit represented by the Union for all losses, including paying in the manner set forth by the National Labor Relations Board the contractually required regular vacation payments, graduated vacation payments, floating vacation payments, clothing allowance payments, and personal and sick leave benefits and providing medical and hospitalization insurance as provided in our contract with the Union.

TOPMOST COAL COMPANY

20
(Employer)


21
Dated __________ By ______________________________ (Representative)


22
(Title)


23
This is an official notice and must not be defaced by anyone.


24
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 550 Main Street, Room 3003, Cincinnati, Ohio 45202-3271, Telephone 513-684-3663.



*
 The Honorable William O. Bertelsman, Chief United States District Judge for the Eastern District of Kentucky, sitting by designation